Citation Nr: 1022858	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or for a grant for 
necessary special home adaptations.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the RO.  


FINDING OF FACT

The Veteran does not receive permanent and total service 
connected disability due to the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, or a wheelchair; is not blind in 
both eyes having only light perception plus the anatomic loss 
or loss of use of one lower extremity; does not have the loss 
or loss of use of one lower extremity together with residuals 
or organic disease or injury to as to affect the function of 
balance or propulsion so as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; and does 
not have the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.


CONCLUSION OF LAW

The criteria have not been met for the issuance of a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(a), 5103, 5103a (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.809 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to specially adapted housing or a special home 
adaptation grant.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In October 2006, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  In so doing, VA informed him of the 
criteria for entitlement to specially adapted housing or a 
special home adaptation grant

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of records 
reflecting his treatment since 2005 by private health care 
providers, as well as VA; the Veteran's records from the 
Social Security Administration; and statements from the 
Veteran's family.  since January 2005.  VA also offered the 
Veteran an opportunity to present additional evidence and 
argument at a hearing on appeal.  However, to date, he has 
declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that due to his service-connected 
disabilities, he is unable to get around without an ankle-
foot orthosis or the use of a walker.  He states that he 
requires several home improvements to accommodate those 
devices, such as a larger bathroom and modified shower.  
Thus, he maintains that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or special home adaptation. However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the Veteran 
does not meet the applicable criteria for such eligibility.  
Therefore, the appeal is denied.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809(a).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot constitutes that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis. 38 C.F.R. §§ 3.350(a)(2), 4.63.

Examples which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3-1/2 inches or more. Also 
considered as loss of use of a foot is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Id.

In this case, the Veteran has a combined 80 percent schedular 
rating for the following disabilities:  Posttraumatic stress 
disorder (PTSD) and depressive disorder, evaluated as 50 
percent; bilateral pes planus, evaluated as 30 percent 
disabling; Type 2 diabetes mellitus, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
bilateral tinea pedis, evaluated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling;  and a 
high frequency hearing loss, evaluated as non compensable.  
38 C.F.R. § 4.25 (2009).  In addition, the Veteran was 
granted a total rating due to unemployability caused by his 
service-connected disabilities.  38 C.F.R. § 4.16(a) (2009).  
That rating became effective August 27, 2004.  

The evidence does not show, and the Veteran does not contend, 
that he has service connection for blindness or disability of 
either upper extremity or that he has residuals of an organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Rather, he 
maintains that he has, effectively, lost the use of his lower 
extremities such that he is unable to get around without the 
use of prosthetic appliances.

A review of the evidence discloses that the Veteran's ability 
to walk is impaired by his service-connected tinea pedis, 
severe pes planus, and bilateral peripheral neuropathy of 
each lower extremity.  However, there is no competent 
evidence that those disabilities have caused him to lose the 
use of his legs or feet as defined by VA.  He does not 
demonstrate extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3-1/2 inches or more.  
Moreover, his peripheral neuropathy is not productive of 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Id.  

In January 2005, a walker was ordered in response to the 
Veteran's complaint that he felt unsteady when walking, 
particularly on the ice and snow.  Although he uses the 
walker regularly and wears braces (ankle-foot orthoses), 
there is no competent evidence that his balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  In this regard, his recent treatment 
records show that he remains active and enjoys working around 
his shop.  In November 2007, it was noted that he had 
invented a carrier to haul all-terrain vehicles and that he 
was taking steps to start a business so that he could 
manufacture his invention on a large scale.  Moreover, he 
continues to enjoy outdoor recreational activity.  For 
example, during a June 2007 consultation with the VA 
Optometry Service, the Veteran requested a smaller eyeglass 
frame to fit under his goggles and helmet for snowmobiling 
and operating recreational vehicles.  Indeed, his VA health 
care providers, such as those in January 2005 and June 2006, 
have recommended that he pursue regular exercise, either 
walking, or if not walking, then water exercises or riding a 
bicycle.  

While none of the foregoing circumstances or any single piece 
of evidence is dispositive, the preponderance of the 
competent evidence of record strongly suggests that he has 
not lost the use of his lower extremities as defined by VA.  
As such, the Board finds that the Veteran does not fulfill 
the eligibility criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or for a 
grant for necessary special home adaptations.  38 U.S.C.A. § 
2101 or 38 C.F.R. § 3.809.  Accordingly, the benefit sought 
on appeal is not warranted; and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim for a certificate of eligibility for specially adapted 
housing or for necessary special home adaptations.  
Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

ORDER

Entitlement is denied for a certificate of eligibility for 
assistance in acquiring specially adapted housing or for a 
grant for necessary special home adaptations.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


